Exhibit 10.1

February 9, 2010

Mr. Jeffrey H. Fox

The Circumference Group

One Information Way

Suite 105

Little Rock, AR 72202

Re: Employment Offer

Dear Jeff:

This letter agreement (the “Agreement”) describes the terms and conditions of
your employment with Convergys Corporation (the “Company”). The terms of this
Agreement will remain in effect from the date of your execution of this
Agreement through and including February 9, 2011, subject to earlier termination
as described below.

Effective as of February 9, 2010 (the “Effective Date”), you will (i) be
employed by the Company as President and Chief Executive Officer of the Company,
with such authority, duties and responsibilities as are commensurate with such
positions and as are customarily exercised by a person holding such positions in
companies of the size and nature of the Company, (ii) report directly to the
Board of Directors of the Company (the “Board”), (iii) serve as a member of the
Board and (iv) perform your duties primarily at the Company’s headquarters in
Cincinnati, Ohio. Notwithstanding the foregoing, for the avoidance of doubt, you
will not be required to have your full time residence in Cincinnati, Ohio,
although you will be required to spend a substantial amount of working time in
Cincinnati, Ohio.

 

  1. Your base salary during your employment will be a minimum of $25,000.00 per
month, which equates to $300,000.00 on an annualized basis.

 

  2. You will receive as of the Effective Date an inducement grant of 84,000
restricted stock units based on the Company’s common stock (the “Salary Stock
Units”). Subject to your continued employment with the Company, 7,000 Salary
Stock Units shall vest in full and be immediately settled on the last business
day of each of the twelve months commencing February 2010. Upon your termination
of employment for any reason, any unvested Salary Stock Units shall be
immediately forfeited.

 

  3. You will receive as of the Effective Date an inducement grant of 25,000
fully vested restricted stock units (“Restricted Stock Units”) based on shares
of the Company’s common stock (“Common Stock”). The Restricted Stock Units shall
be settled 30 days after the Effective Date.

 

  4.

You will receive as of the Effective Date an inducement grant of fully vested
options to purchase 300,000 shares of the Company’s common stock (the “Stock
Options”). The Stock Options shall have a five-year term and an exercise price



--------------------------------------------------------------------------------

 

per share equal to the closing price of a share of Common Stock on the Effective
Date. If your employment terminates for any reason, the Stock Options shall
remain exercisable for two years following such termination of employment or, if
shorter, the remaining term of the Stock Options.

 

  5. As soon as practicable after the date hereof, the Company shall use its
reasonable best efforts to take all actions necessary to register the shares of
Common Stock underlying the Salary Stock Units, Restricted Stock Units and Stock
Options.

 

  6. You may, in the sole discretion of the Board, receive a performance based
grant of cash, shares, or stock options with a value up to $1,000,000, based on
achievement of certain objectives as may be established by the Board. The grant
date for such award shall be determined by the Board in its sole discretion.
However, it is anticipated that the determination of this award, if any, would
occur upon your cessation as President and Chief Executive Officer at the
Company or the extension of your employment.

 

  7. Except as expressly provided hereunder, you will not be eligible to
participate in any of the compensation and benefits plans, programs, policies
and other arrangements of the Company and, so long as you serve as an employee
of the Company, you shall receive no additional compensation for your service on
the Board.

 

  8. For so long as you remain employed with the Company, the Company shall
provide you with temporary housing or a monthly housing allowance to be paid to
you on the last business day of each month commencing February 2010 and
otherwise reimburse you in accordance with the Company’s general expense
policies. In addition, the Company shall reimburse you for use of your personal
aircraft at a rate of $2200 per hour for business commute expenses up to 16
hours per month and for other reasonable business travel. Each month you shall
submit a report to the Compensation Committee of the Board that describes your
use of personal aircraft for business so that the Committee may review such
usage for reasonableness. All reimbursements and in-kind benefits provided
hereunder that constitute deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall
be provided in accordance with the requirements of Section 409A, including that
(i) no reimbursements under this Agreement shall be made later than the end of
the calendar year following the calendar year in which the applicable expenses
were incurred; (ii) the amount of in-kind benefits to be provided in any
calendar year shall not affect the in-kind benefits to be provided in any other
calendar year; (iii) your right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than your
remaining lifetime (or if longer, through the third anniversary of the Effective
Date).

The Company may withhold from any amounts payable to you under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

2



--------------------------------------------------------------------------------

If it shall be determined by Deloitte LLP or such other nationally recognized
accounting firm selected by you (the “Accounting Firm”) that the receipt of all
payments and distributions by the Company to or for your benefit (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (collectively the “Payments”) would subject you to tax
under Section 4999 of the Code, a further determination shall be made by the
Accounting Firm as to which would result in larger payments to you after paying
all applicable taxes, including the tax under Section 4999: (A) to receive all
of the Payments or (B) to receive the portion of all Payments that equals in the
aggregate 2.99 times Executive’s “base amount” as determined under §280G(b)(3)
of the Code (the “Safe Harbor Amount”). If the determination is that it would
result in larger payments to you after paying all applicable taxes to receive
all of the Payments, then all Payments shall be made to you in accordance with
the terms of this Agreement. If the determination is that it would result in
larger payments to you after paying all applicable taxes to receive the Safe
Harbor Amount, then only the Safe Harbor Amount shall be paid to you in
accordance with the terms of this Agreement. Any reduction in the Payments
provided under this Agreement shall be made by first reducing the Restricted
Stock Units, and then reducing the Stock Options.

If the Accounting Firm determines that Payments should be reduced to the Safe
Harbor, the Company shall promptly give you notice to that effect and a copy of
the detailed calculation thereof. All determinations made by the Accounting Firm
under this Agreement shall be binding upon the Company and you and shall be made
as soon as reasonably practicable and in no event later than five days following
the change of control. For purposes of reducing the Agreement Payments to the
Safe Harbor, only amounts payable under this Agreement (and no other Payments)
shall be reduced. All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for your benefit pursuant to this Agreement which should not have been so paid
or distributed (“Overpayment”) or that additional amounts which will have not
been paid or distributed by the Company to or for your benefit pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the amounts hereunder. In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or you which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, you shall pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by you to the
Company if and to the extent such payment would not either reduce the amount on
which you are subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for your benefit together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

You agree to give Convergys 30 days’ advance, written notice of your decision to
resign. The terms of this Agreement will terminate automatically effective as of
your date of resignation or retirement.

 

3



--------------------------------------------------------------------------------

Any disputes between you and Convergys or its officers or agents regarding
termination, change in position, an intentional tort, or harassment,
retaliation, or discrimination based on local, state, or federal law will be
subject to confidential, final and binding arbitration in Cincinnati, Ohio in
accordance with the Federal Arbitration Act and/or applicable Ohio law and, to
the extent not specified here, AAA rules. You and the Company waive our rights
to a judge or jury trial in court, although you are permitted to file a charge
with, and/or assist, an administrative agency like the Equal Employment
Opportunity Commission. A claim must be made within six months of a party’s
knowledge of the disputed matter or it is waived, and remedies are actual,
compensatory, liquidated, and punitive damages, and attorney fees, but do not
include reinstatement or promotion (for which front pay may be awarded instead).
The Company will pay the arbitrator’s fees and expenses, but each party is
responsible for their own attorneys’ fees, costs of witnesses, and evidence.
Each side will limit discovery to two depositions, except that the arbitrator
may permit additional discovery. Judgment upon the arbitration award may be
entered in state or federal court. A termination or expiration of the terms of
this Agreement will not affect the rights and obligations of the parties under
this Agreement, the terms of which will survive termination and/or expiration of
the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

Your employment will be governed by Ohio law. Please indicate your acceptance of
these terms by signing below and returning a copy to me by February 9, 2010.
Both you and the Company have had sufficient time to review and consider this
letter before signing below.

 

Very truly yours,

/s/ Philip Odeen

Name:  

Philip Odeen

Title:  

Chairman

Accepted and agreed:

 

/s/ Jeffrey H. Fox

Jeffrey H. Fox Date:  

2/9/10

 

5